DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly added limitations teach a mobile wireless transmitter dongle. However, there is no teaching in the specification of a dongle of any kind much less a mobile wireless transmitter dongle. While there may be a mobile wireless transmitter mentioned in the specification, there is no teachings of any kind of any kind of dongle.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abbruzzese (US 2010/0169935) in view of Lipowski et al. (US 2013/0205352) and Austin et al. (US 2010/0299712).
Referring to Claim 4, Abbruzzese teaches a method of wirelessly mirroring video from a mobile device to a display screen, the method comprising:
at a transmitter device including a communications connector configured to electronically connect to a mobile device, the transmitter device being separable from the mobile device (see 20 connected to 22 in fig. 2) and being preconfigured for operation with a receiver device (see 22 operating with receiver 14 in fig. 2 noting that a transmitter is known in the art to be preconfigured to operate with a receiver):
by at least a first one or more video and audio signal processors preconfigured to provide communications with a second one or more video and audio signal processors:
receiving a video and audio signal from the mobile device via the communications connector configured to electronically connect to the standard communications port on the mobile device (paragraph 41);

generating, based on the HDMI video and audio signal, a wireless network transmission signal (paragraphs 45 and 51); and by a first RF transceiver:
communicating the wireless network transmission signal wirelessly to a second RF transceiver via a first antenna and without retransmission by additional wireless networking devices (paragraph 51 noting the option of wireless connection from docking station).
Abbruzzese does not teach the method comprising at a receiver device preconfigured for operation with the transmitter device and including an HDMI output connector configured to electronically connect to an HDMI input port on a display screen, the receiver device being separable from the display screen:
by at least the second RF transceiver:
receiving the wireless network transmission signal from the first RF transceiver via a second antenna; and
communicating the wireless network transmission signal to the second one or more video and audio signal processors; and by at least the second one or more video and audio signal processors preconfigured to provide communications with the first one or more video and audio signal processors:
receiving the wireless network transmission signal from the second RF transceiver;

outputting the HDMI video and audio signal to the display screen via the HDMI output connector configured to electronically connect to the HDMI input port on the display screen.
Lipowski teaches the method comprising at a receiver device preconfigured for operation with the transmitter device (see 111 of fig. 1 and paragraph 29 noting that no configurations are made to the receiver prior to connecting with 109) and including an HDMI output connector 124 (fig. 1) configured to electronically connect to an HDMI input port 126 (fig. 1) on a display screen 128 (fig. 1), the receiver device being separable from the display screen (see 110 and 128 of fig. 1):
by at least the second RF transceiver:
receiving the wireless network transmission signal from the first RF transceiver via a second antenna (see 111 and 117 of fig. 1); and
communicating the wireless network transmission signal to the second one or more video and audio signal processors; and by at least the second one or more video and audio signal processors preconfigured to provide communications with the first one or more video and audio signal processors (paragraph 11 where the decoding is done by the signal processors):
receiving the wireless network transmission signal from the second RF transceiver (paragraph 8);
generating, based on the wireless network transmission signal, the HDMI video and audio signal (paragraph 8 and 118 of fig. 1); and

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Lipowski to the device of Abbruzzese in order to simplify the process of transferring data from a mobile device to a display screen.
The combination of Lipowski and Abbruzzese does not teach a mobile wireless transmitter dongle including a communications connector configured to electrically connect to a standard communications port on a mobile device, the mobile wireless transmitter dongle being separable from the mobile device and being preconfigured for wireless communication and operation with a receiver device and the receiver device preconfigured for wireless communication and operation with the mobile wireless transmitter dongle. Austin teaches a mobile wireless transmitter dongle 120 (fig. 2) including a communications connector configured to electrically connect to a standard communications port on a mobile device (see paragraph 20 which shows a USB port), the mobile wireless transmitter dongle being separable from the mobile device (see 120 being separable from 220 in fig. 2) and being preconfigured for wireless communication and operation with a receiver device and the receiver device preconfigured for wireless communication and operation with the mobile wireless transmitter dongle (see communication between 120 and 130 of fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the 
Referring to Claim 5, Abbruzzese also teaches the mobile device comprising at least one of: a tablet computing device or a smartphone computing device (paragraph 10).
Referring to Claim 6, Lipowski also teaches the display screen comprising at least one of: a monitor, a television, or a projector (see 128 of fig. 1).
Referring to Claim 7, Abbruzzese also teaches the transmitter device further comprising a first housing configured to house the first video and audio signal processor, the first antenna, and the first RF transceiver (paragraph 41). Austin teaches a mobile wireless transmitter dongle (120 of fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Austin to the modified device of Abbruzzese and Lipowski in order to reduce the complexity of the device.
Referring to Claim 8, Lipowski also teaches the receiver device further comprising a second housing configured to house the second video and audio signal processor, the second antenna, and the second RF transceiver (paragraph 32).
Referring to Claim 9, Abbruzzese also teaches the receiver device integrated into the display screen (see 14 of fig. 3 as one receiving device).

Response to Arguments
Applicant’s arguments with respect to claim(s) 4-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 5712727882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE YUN/Primary Examiner, Art Unit 2648